Citation Nr: 0413102
Decision Date: 05/21/04	Archive Date: 07/21/04

DOCKET NO. 00-00 436                        DATE MAY 21 2004

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the veteran's death.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active duty from November 1943 to November 1963, and from September 1967 to December 1969. He died in December 1998. The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision that denied the appellant's claim, for service connection for the cause of the veteran's death. The appellant filed a notice of disagreement (NOD) in September 1999, and the RO issued a statement of the case (SOC) in September 1999. The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2000.

In May 2001, the appellant withdrew her request for a travel board hearing. In August 2001, the Board remanded the appellant's claim to the RO for additional development.

In March 2004, the appellant's representative submitted an Informal Hearing Presentation to the Board, along with additional evidence. This evidence consisted of a statement from a private physician, Craig N. Bash, M.D., dated in March 2004. The veteran's representative requested that the RO review and consider the new evidence in the first instance.

In the Informal Hearing Presentation, the representative noted that the issues on appeal included not only service connection for the cause of the veteran's death, but also entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151, as well as eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35. However, the Board notes that the appellant was first denied entitlement to DIC compensation under 38 U.S.C.A. § 1151 and entitlement to educational assistance under Chapter 35, in a May 2003 decision. A notice of disagreement with respect to these issues has not been filed with the

- 2


agency of original jurisdiction. See 38 C.F .R. § 20.201 (2003). As such, these issues are not in appellate status.

For the reasons expressed below, this matter is being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C. VA will notify the appellant when further action, on her part, is required.

REMAND

Unfortunately, the Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

The appellant contends that service connection is warranted for the veteran's death. At the time of the veteran's death due to cardiopulmonary arrest, service connection was in effect for chronic myositis of the right shoulder, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; in addition to defective hearing, hemorrhoids, and a rib fracture, all rated as noncompensable disabilities.

The RO last reviewed the issue on appeal in May 2003, at which time a supplemental statement of the case (SSOC) was issued. Since that time, additional pertinent evidence has been added to the record, which the appellant has requested the RO consider in the first instance. As such, a remand for RO consideration of the additionally submitted evidence is appropriate.

Further, to ensure that all due process requirements are met, on remand, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal. The RO's notice letter to the appellant should explain that she has a full one-year period for response. See 38 U.S.C.A § 5103(b)(l) (West 2002); see also Veterans Benefits Act of2003, Pub. L. No. 108183, § 701, 117 Stat. 2651, - (Dec. 16,2003) (to be codified at 38 U.S.C.A.

- 3 



§ 5103(b)(3)) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year VCAA notice period). After providing the appropriate notice, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2003).

The actions identified herein are consistent with the duties imposed by the VCAA. However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the Act and its implementing regulations. Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

The Board regrets that another remand of this matter will further delay a final decision, but finds that such action is necessary to ensure that the appellant is afforded full due process of law.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1. The RO should send to the appellant a letter requesting that she provide sufficient information, and if necessary, signed authorization to enable it to obtain any additional pertinent evidence not currently of record. The RO should also invite the appellant to submit all pertinent evidence in her possession, and explain the type of evidence that is her ultimate responsibility to submit. The RO's letter should clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

- 4 


2. If the appellant responds, the RO should assist the appellant in obtaining any additional evidence identified by following the procedures set forth in 38 C.F .R. § 3.159 (2003). All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims file to ensure that any additional notification and development required by the VCAA has been accomplished.

5. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate, as appropriate, the appellant's claim currently in appellate status, in light of all pertinent evidence (to the evidence submitted directly to the Board in March 2004) and legal authority.

- 5 


6. If the benefit sought on appeal remains denied, the RO must furnish to the appellant an appropriate SSOC (to include citation to all additional legal authority considered, and clear reasons and bases for all determinations), and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RD. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.

- 6 


This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 7 




023914992      040429    1069492D2    04-11290

DOCKET NO. 02-15887                         DATE APR 29 2004

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.

(The issue of entitlement to waiver of debt in the amount of $14,783, resulting from the overpayment of pension benefits is addressed in a separate decision.)

REPRESENTATION

Veteran represented by:

Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Heather 1. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in 8t. Petersburg, Florida.

REMAND

The veteran perfected a timely appeal to the Board with regard to the issue of entitlement to a compensable disability rating for bilateral hearing loss in August 2003. At that time, he indicated that he desired to present sworn testimony in support of his claim before a Veterans Law Judge. He was provided with a video conference hearing before the undersigned Veterans Law Judge in November 2003. Prior to the hearing, the veteran's representative indicated that he was prepared only to assist the veteran with the presentation of a concurrent appeal regarding the veteran's request for waiver of overpayment debt. Consequently, the veteran did not present testimony regarding his claim for a compensable disability rating for bilateral hearing loss during the November 2003 hearing on appeal, and he has not formally withdrawn his request for a hearing.

Because proceedings before the Board are non-adversarial in nature, the VA is required by statute and case law to assist the veteran in developing facts pertinent to his claim, including affording him with a hearing if he so desires. 38 U.S.C.A.§ 5107(a) (West 2002); 38 C.F.R. § 20.700 (2003). He has a right to a hearing on appeal before a Veterans Law Judge for the purpose of presenting argument and testimony relevant and material to the issues on appeal.

In view of the foregoing, and to accord the veteran every due process consideration, this case is REMANDED to the RO for the following action:

- 2 



The RO should schedule a hearing pertinent to the issue of entitlement to a compensable disability rating for bilateral hearing loss before a Veterans Law Judge at the RO.

Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.

THOMAS J.DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.P.R. § 20.1100(b) (2003).

- 3 




